Exhibit 10.1

VARONIS SYSTEMS, INC. 2013 OMNIBUS EQUITY INCENTIVE PLAN

STOCK OPTION NOTICE OF GRANT & STOCK OPTION AGREEMENT

Varonis Systems, Inc. (the “Company”), pursuant to its 2013 Omnibus Equity
Incentive Plan (the “Plan”), hereby grants to the individual listed below (the
“Optionee”), an option to purchase the number of shares of the common stock of
the Company (“Shares”), set forth below (the “Option”). The Option is subject to
all of the terms and conditions set forth herein and in the Agreement attached
hereto as Exhibit A (the “Agreement”) and the Plan, which are incorporated
herein by reference.

Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan.

Optionee:

Grant Date:

Exercise Price per Share: $[FMV on the Grant Date] /Share

Total Number of Shares Subject to the Option: [                ] Shares

Expiration Date: 10th Anniversary of the Grant Date

Type of Option: [Non-Qualified Stock Option] [Incentive Stock Option (“ISO”)]

Vesting Schedule: [                ]

 

Termination:

  The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Agreement.

By his or her signature, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice. The Optionee has reviewed
the Agreement, the Plan and this Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Agreement and the Plan. The
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or relating to the Option.

 

VARONIS SYSTEMS, INC.    OPTIONEE By:                                          
                           By:                                          
                                      Print Name:
                                                       Print Name:
                                                                  Title:
                                                                



--------------------------------------------------------------------------------

Exhibit A

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Notice of Grant (the “Notice”) to which this Stock
Option Agreement (this “Agreement”) is attached, Varonis Systems, Inc. (the
“Company”) has granted to the Optionee an option (the “Option”) under the
Company’s 2013 Omnibus Equity Incentive Plan, as amended from time to time (the
“Plan”), to purchase the number of shares of common stock of the Company
(“Shares”) indicated in the Notice. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Notice.

ARTICLE I

GENERAL

1.1 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II

GRANT OF OPTION

2.1 Grant of Option. In consideration of the Optionee’s service to the Company
or any Affiliate and for other good and valuable consideration, effective as of
the Grant Date set forth in the Notice (the “Grant Date”), the Company
irrevocably grants to the Optionee the Option to purchase any part or all of the
aggregate number of Shares set forth in the Grant Notice, upon the terms and
conditions set forth in the Plan and this Agreement.

2.2 Exercise Price. The exercise price of the Shares subject to the Option shall
be as set forth in the Notice; provided, however, that the exercise price per
share of the Shares subject to the Option shall not be less than 100% of the
Fair Market Value of a Share on the Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, the Optionee agrees to render services to the Company or any
Affiliate. Nothing in the Plan or this Agreement shall confer upon the Optionee
any right to continue in the service of the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Optionee at any time for any reason whatsoever,
with or without Cause.

[2.4 ISOs. [Insert Section 2.4 for grant of incentive stock options]

(a) To the extent the option is characterized as an ISO, the terms and
conditions of the option shall be subject to the provisions of Section 422 of
the Code and the terms, conditions, limitations and administrative procedures
established by the Administrator from time to time in accordance with the Plan.
At the discretion of the Administrator, ISOs may be granted only to an employee
of the Company, its “parent corporation” (as such term is defined in
Section 424(e) of the Code) or a Subsidiary.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in the Plan, to the extent the
Participant owns shares representing more than ten percent (10%) of the voting
power of all classes of shares of the Company, its “parent corporation” (as such
term is defined in Section 424(e) of the Code) or a Subsidiary, the term of the
ISO shall not exceed five (5) years from the time of grant of such ISO and the
Exercise Price shall be at least one hundred and ten percent (110%) of the Fair
Market Value of the Shares on the date of grant.

(c) To the extent the aggregate Fair Market Value (determined on the date of
grant) of the Shares for which ISOs are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company) exceeds
$100,000, such excess ISOs shall be treated as Nonqualified Stock Options.

(d) The Participant shall notify the Company in writing immediately after the
date he or she makes a “disqualifying disposition” of any Share acquired
pursuant to the exercise of such ISO. A “disqualifying disposition” is any
disposition (including any sale) of such Shares before the later of (i) two
years after the date of grant of the ISO and (ii) one year after the date the
Participant acquired the Shares by exercising the ISO. The Company may, if
determined by the Administrator and in accordance with procedures established by
it, retain possession of any Shares acquired pursuant to the exercise of an ISO
as agent for the Participant until the end of the period described in the
preceding sentence, subject to complying with any instructions from the
Participant as to the sale of such shares.]

ARTICLE III

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Except as otherwise provided herein, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Notice.

(b) No portion of the Option which has not become vested and exercisable as of
the date of the Optionee’s termination of employment or service with the Company
and all Affiliates shall thereafter become vested and exercisable, except as may
be otherwise provided by the Administrator or as set forth in a written
agreement between the Company and the Optionee. Notwithstanding the foregoing,
in no event shall the Option remain exercisable after the Expiration Date set
forth in the Notice.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Notice are cumulative. Each such installment which
becomes vested and exercisable pursuant to the vesting schedule set forth in the
Notice shall remain vested and exercisable until it becomes unexercisable under
Section 3.3 hereof.

 

3



--------------------------------------------------------------------------------

3.3 Expiration of Option. Except as provided by the Administrator, the Option
may not be exercised to any extent by anyone after the first to occur of the
following events:

(a) The Expiration Date set forth in the Notice;

(b) The date that is ninety (90) days from the date of the Optionee’s
termination of employment or service with the Company and all Affiliates thereof
(including by reason of the Optionee’s employer ceasing to be an Affiliate of
the Company) for any reason other than death or Disability, provided that the
ninety (90) day period shall be extended to one (1) year after the date of such
termination in the event of the Optionee’s death during such ninety (90) day
period.

(c) The date that is one (1) year from the date of the Optionee’s termination of
employment or service with the Company and all Affiliates thereof by reason of
the Optionee’s death or Disability; or

(d) The start of business on the date of the Optionee’s termination of
employment or service by the Company for Cause.

(e) For purposes of this Agreement, (i) a transfer of the Optionee’s employment
between or among the Company and any Affiliate or between or among its
Affiliates shall not be deemed a termination of employment under this Agreement
and (ii) an Optionee will be considered transferred for purposes of clause
(i) immediately above as long as the Optionee is employed by the transferee
Affiliate within thirty (30) days.

ARTICLE IV

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Section 6.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the deceased Optionee’s personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then-applicable laws of descent and distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof. However, the Option shall not be exercisable with
respect to fractional shares.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by

delivery to the Company (or any third party administrator or other person or
entity designated by the Company) of all of the following prior to the time when
the Option or such portion thereof becomes unexercisable under Section 3.3
hereof:

 

4



--------------------------------------------------------------------------------

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion of the Option;

(b) Full payment of the exercise price and, if applicable, withholding taxes to
the stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 4.4
hereof;

(c) Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the aggregate Exercise Price of the Shares
shall be made in cash or its equivalent, as determined by the Administrator. As
determined by the Administrator, payment in whole or in part may also be made
(i) by means of consideration received under any cashless exercise procedure
approved by the Administrator (including the withholding of Shares otherwise
issuable upon exercise), (ii) in the form of unrestricted Shares already owned
by the Optionee which have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which such Option shall be
exercised, (iii) any other form of consideration approved by the Administrator
and permitted by applicable law or (iv) any combination of the foregoing.

4.5 Conditions to Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have then
been reacquired by the Company. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares purchased upon the
exercise of the Option or portion thereof prior to fulfillment of the conditions
set forth in Section 19 of the Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION OF EMPLOYMENT AND CHANGE IN CONTROL

5.1 Termination of Employment. Upon the Optionee’s termination of employment or
service with the Company and all Affiliates thereof, the Option shall be treated
as follows, except as specifically provided in an employment agreement between
the Company and the Optionee:

(a) In the event that the employment or service of an Optionee with the Company
and all Affiliates thereof (including by reason of the Optionee’s employer
ceasing to be an Affiliate of the Company) shall terminate for any reason other
than Cause, Options granted to such Optionee, to the extent that they were not
exercisable at the time of such termination, shall expire at the close of
business on the date of such termination. Any Options that were exercisable at
the time of such termination will expire in accordance with Section 3.3.

(c) In the event of the termination of an Optionee’s employment or service for
Cause, all outstanding Options (whether exercisable or not exercisable) granted
to such Optionee shall expire at the commencement of business on the date of
such termination.

5.2 Other Change in Employment Status. In the sole discretion of the
Administrator, an Option shall be affected, both with regard to vesting schedule
and termination, by leaves of absence, including unpaid and un-protected leaves
of absence, changes from full-time to part-time employment, partial disability
or other changes in the employment status of an Optionee.

5.3 Change in Control. In the event of a Change in Control, the Option shall be
treated in accordance with Section 13 of the Plan.

ARTICLE VI

OTHER PROVISIONS

6.1 Administration. The Administrator shall have the power and authority to
interpret and construe the terms and provisions of this Agreement and to adopt
such rules for the administration, interpretation and application of this
Agreement as are consistent therewith and to interpret, amend or revoke any such
rules. All decisions made by the Administrator shall be final conclusive and
binding on all persons, including the Optionee, the Company and all other
interested persons.

6.2 Transferability of Option. Except as otherwise set forth in the Plan:

(a) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution;

(b) The Option shall not be liable for the debts, contracts or engagements of
the Optionee or the Optionee’s successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) unless and
until the Option has been exercised, and any attempted disposition thereof prior
to exercise shall be null and void and of no effect, except to the extent that
such disposition is permitted by Section 6.2(a) hereof; and

 

6



--------------------------------------------------------------------------------

(c) During the lifetime of the Optionee, only the Optionee may exercise the
Option (or any portion thereof); after the death of the Optionee, any
exercisable portion of the Option may, prior to the time when such portion
becomes unexercisable under the Plan or this Agreement, be exercised by the
Optionee’s personal representative or by any person empowered to do so under the
deceased Optionee’s will or under the then-applicable laws of descent and
distribution.

6.3 Equitable Adjustments. The Optionee acknowledges that the Option is subject
to modification and termination in certain events as provided in this Agreement
and Section 5 of the Plan.

6.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Legal Department at the
Company’s principal office, and any notice to be given to the Optionee shall be
addressed to the Optionee’s last address reflected on the Company’s records. Any
notice which is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the person entitled to exercise his or her Option
pursuant to Section 4.1 hereof by written notice under this Section 6.4.

6.5 Optionee’s Representations. If the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act or any
applicable state laws on an effective registration statement at the time this
Option is exercised, the Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

6.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

6.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

6.8 Conformity to Securities Laws. The Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

6.9 Amendments and Termination. To the extent permitted by the Plan, this
Agreement may be wholly or partially amended, altered or terminated at any time
or from time to time by the Administrator or the Board, but no amendment,
alteration or termination shall be made that would materially impair the rights
of an Optionee under the Option without such Optionee’s consent.

 

7



--------------------------------------------------------------------------------

6.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Optionee and his or her heirs, executors,
administrators, successors and assigns.

6.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to
Section 16 of the Exchange Act, then the Plan, the Option and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

6.12 Entire Agreement. The Plan, the Notice and this Agreement (including all
Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Optionee with respect to the subject matter hereof.

6.13 Electronic Signature; Electronic Delivery and Acceptance. The Optionee’s
electronic signature of this Agreement shall have the same validity and effect
as a signature affixed by hand. The Company may, in its sole discretion, decide
to deliver any documents related to the Optionee’s current or future
participation in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

6.14 Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with, or be exempt from the requirements of, Section 409A
of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and be administered to be
in compliance therewith or exempt therefrom. Any payments described in this
Agreement that are due within the “short-term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Notwithstanding anything to the contrary in
this Agreement, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six (6) month period immediately following the
Optionee’s termination of employment shall instead be paid on the first business
day after the date that is six (6) months following the Optionee’s separation
from service (or upon the Optionee’s death, if earlier). In addition, for
purposes of this Agreement, each amount to be paid or benefit to be provided to
the Optionee pursuant to this Agreement, which constitute deferred compensation
subject to Section 409A of the Code, shall be construed as a separate identified
payment for purposes of Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

6.15 Addendum. Notwithstanding any provisions in this Agreement, the Option
shall be subject to any special provisions set forth in the Country Addendum
attached hereto as Exhibit A for the Optionee’s country of residence, if any. If
the Optionee relocates to one of the countries included in the Country Addendum
or the United States during the term of the Option, the special provisions for
such country shall apply to Optionee to the extent the Company determines that
the application of such provisions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Agreement.

6.16 Waiver. The Optionee acknowledges that a waiver by the Company of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Optionee.

6.17 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

6.18 Tax Withholding. Regardless of any action the Company and its Affiliates
or, if Optionee is an employee, the employer (the “Employer”) takes with respect
to any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to Optionee’s participation in the Plan and
legally applicable to Optionee (“Tax-Related Items”), Optionee acknowledges that
the ultimate liability for all Tax-Related Items is and remains Optionee’s
responsibility and may exceed the amount actually withheld by the Company or any
Affiliate. Optionee further acknowledges that the Company, its Affiliates and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate
Optionee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if Optionee has become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, Optionee acknowledges that the Company, its Affiliates
and/or the Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. If
Optionee is subject to Tax-Related Items in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, Optionee acknowledges that the Company and/or the Employer (or
former Employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Optionee is deemed to have been issued the full number of Shares subject to the
exercised Options, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Optionee’s participation in the Plan.

6.19 Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this Agreement and any other grant materials by
and among, as applicable, the Company, the Employer and any Affiliate of the
Company for the exclusive purpose of implementing, administering and managing
Optionee’s participation in the Plan. Optionee

 

9



--------------------------------------------------------------------------------

understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan. Optionee understands that
Data may be transferred to a stock plan transfer agent, trustee, broker or
administrator designated by the Company or any such other stock plan service
provider as may be designated by the Company in the future, which is assisting
the Company with the implementation, administration and management of the Plan.
Optionee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than Optionee’s
country. Optionee understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Optionee authorizes the Company, the Company’s designated
transfer agent, trustee, stock plan broker or administrator and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Optionee’s participation in the
Plan. Optionee understands that Data will be held only as long as is necessary
to implement, administer and manage Optionee’s participation in the Plan.
Optionee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company. Further, Optionee
understands that he or she is providing the consents herein on a purely
voluntary basis. If Optionee does not consent, or if Optionee later seeks to
revoke his or her consent, his or her employment or service relationship with
the Company, its Affiliates or Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Optionee’s consent is that the
Company would not be able to grant Optionee Options or other equity awards or
administer or maintain such awards. Therefore, Optionee understands that
refusing or withdrawing his or her consent may affect Optionee’s ability to
participate in the Plan. For more information on the consequences of Optionee’s
refusal to consent or withdrawal of consent, Optionee understands that he or she
may contact the Company.

 

10